DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I.    Claims 1 -18 drawn to a method that utilizes a channel to transmit a packet, analyzes a characteristic of the channel, modifies the subsequent behavior of the transmissions on the channel based on the behavior, classified in H04L1/1867.

II.    Claims 19-20 drawn to an intermediate device that receives data on incoming paths and pairs these with outgoing paths based on communication rates, classified in  base station receiving codewords that are portions of a packet and lacking a CRC, detecting an error with the codewords, and responding to the error by sending a null CW to a second node and a NACK to the sending node, classified in H04L45/121.

The inventions are distinct, each from the other because of the following reasons:

Inventions I and II are related as process invention but are shown to be distinct. See MPEP § 808.02. The inventions are distinct if
(A) the inventions as claimed do not overlap in scope, i.e., are mutually exclusive;
(B) the inventions as claimed are not obvious variants; and
(C) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect. See MPEP § 802.01. 


In the instant case, invention I has separate utility such as transmitting packets, determining a characteristic of the channel, and modifying the transmission of further sent packets based on the packet types and the rate. Invention II has separate utility such as connecting incoming paths to outgoing paths, effectively performing minimum-delay routing between ingress and egress, based on rates. See MPEP § 806.05(d).

1. Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:

The related processes each have distinct processes, which are different in scopes with different purpose. Different search strategy is required for each distinct scope/group.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.



Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

A telephone call was made to Do Te Kim to request an oral election to the above restriction requirement, but did not result in an election being made.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/JAY L VOGEL/Examiner, Art Unit 2478